IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-87,020-01


                           EX PARTE ELISHA LINVILLE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 39,010-A IN THE 66TH DISTRICT COURT
                                FROM HILL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to fifty years’ imprisonment. The Sixth Court of Appeals affirmed his conviction.

Linville v. State, No. 06-16-00055-CR (Tex. App.—Texarkana Aug. 18, 2016) (not designated for

publication).

        Applicant contends that his appellate counsel failed to timely notify him that his conviction

was affirmed. We remanded this application to the trial court for findings of fact and conclusions
                                                                                                    2

of law.

          Based on our own independent review of the record, we conclude that Applicant was

deprived of the opportunity to file a timely petition for discretionary review (PDR). We find,

therefore, that Applicant is entitled to the opportunity to file an out-of-time PDR of the judgment of

the Sixth Court of Appeals in cause number 06-16-00055-CR that affirmed his conviction in cause

number 39,010 from the 66th District Court of Hill County. Applicant shall file his petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: September 27, 2017
Do not publish